Exhibit CCH II, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Nine Months Ended September 30, 2008 2007 Earnings Loss from Operations before Minority Interest and Income Taxes $ (147 ) $ (344 ) Fixed Charges 788 764 Total Earnings 641 $ 420 Fixed Charges Interest Expense $ 766 $ 744 Amortization of Debt Costs 17 15 Interest Element of Rentals 5 5 Total Fixed Charges $ 788 $ 764 Ratio of Earnings to Fixed Charges (1) - - (1)Earnings for the nine months ended September 30, 2008 and 2007 were insufficient to cover fixed charges by $147 million and $344 million, respectively.As a result of such deficiencies, the ratios are not presented above.
